Citation Nr: 0946108	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for non-arteritic ischemic 
optic neuropathy (NAION) secondary to service connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1965 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
was afforded a February 2008 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.  This appeal was previously 
before the Board in November 2008 and May 2009 remands.  The 
necessary development action required by the remands has been 
completed, and the case is ready for appellate review on the 
merits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's onset of NAION was not during active military 
service or for many years thereafter; his NAION is not 
secondary to or aggravated by diabetes.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
NAION is not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Evidence

The Veteran contends that his present non-arteritic ischemic 
optic neuropathy (NAION) is secondary to service connected 
diabetes mellitus.  As of December 2004, the Veteran's vision 
deteriorated to where he was certified as legally blind. 

Private treatment notes, dated July 2003, showed that the 
Veteran complained of temporary blurs and occasional floaters 
in his right eye.  Dr. P.G. noted that the Veteran was 
diagnosed with diabetes in April 2003, and had hypertension, 
high cholesterol, and asthma.  Physical examination of the 
Veteran's eyes was negative for diabetic retinopathy or 
peripheral retinopathy.  

In October 2004, medical records showed that the Veteran 
experienced sudden vision loss in his left eye upon 
awakening.  Upon physical examination, the Veteran was found 
to have disc edema in his left eye.  The physician noted risk 
factors of diabetes, hypertension, and chronic obstructive 
pulmonary disease (COPD).  He diagnosed NAION of the left eye 
as secondary to the noted risk factors.  

In a statement received March 2005, the Veteran reported that 
he exclusively sought VA treatment for his vision beginning 
in November 2004.  He also submitted a certificate of 
blindness from December 2004.  

VA treatment notes from December 2004 reflected that the 
Veteran experienced loss of vision in his right eye.  
Physical examination revealed right eye optic disc swelling.  
The physician found the Veteran to have progressive visual 
loss of the right eye due to disc swelling.  He noted that 
the presence of hypertension and diabetes made NAION a likely 
diagnosis.  

The Veteran was afforded a September 2005 VA examination.  
The VA optometrist noted the Veteran's medical history 
included diabetes, hypertension, hyperlipidemia, and 
pulmonary sarcoidosis.  The VA optometrist performed a full 
clinical vision examination with appropriate tests and 
studies.  She diagnosed NAION in both eyes and commented that 
the Veteran has multiple risk factors for NAION including 
hypertension, hyperlipidemia, and pulmonary sarcoidosis.  She 
concluded that diabetes may have been "contributory" to the 
development of NAION, but not the "cause" of it.  

The Veteran submitted a letter, dated March 2006, from R.M., 
MD summarizing the recent eye examination findings.  Dr. R.M. 
stated that visual acuity showed light perception in both 
eyes; slit-lamp examination revealed only "very early" 
cataract formation; and dilated examination of the back of 
the eyes did not show diabetic retinopathy, but reflected 
pale optic nerve heads for both eyes.  These physical 
findings were consistent with anterior ischemic optic 
neuropathy.  Dr. R.M. opined that it "likely occurred as a 
result of vascular damage from diabetes."  

An August 2006 addendum to the September 2005 VA examination 
report is of record authored by a different VA optometrist.  
He reviewed the claims file and the September 2005 VA 
examination report.  The VA optometrist cited the 
Massachusetts Eye and Ear Ophthalmology guide as showing that 
40 percent of NAION cases are associated with hypertension 
and 20 percent of NAION cases are associated with diabetes.  
Other risk factors mentioned were pulmonary disease and optic 
nerves of a particular shape.  The examiner noted that the 
Veteran had all previously listed risk factors, including the 
congenital shape of his optic nerves.  He concluded that 
given the various risk factors, "it would appear most 
correct to state that the episodes of [NAION] are less likely 
than not directly associated with the diabetes."        

There is a January 2007 VA medical opinion of record by an 
endocrinologist.  She included the report of a records review 
by a VA chief of ophthalmology, who concluded that the 
clinical history and findings were consistent with NAION and 
who explained that NAION may be etiologically related to 
chronic generalized cerebral ischemia and the risk for this 
condition is increased for individuals with diabetes, 
hypertension, COPD, sleep apnea or any other disorder that 
may lead to hyperviscosity of the blood.  The ophthalmologist 
also stated that, due to the Veteran having a complicity of 
risk factors, it was not possible to identify a single risk 
factor, such as diabetes, as the precipitating cause.  The 
endocrinologist added that NAION is not as likely as not 
secondary to diabetes since his history is not consistent 
with diabetic retinopathy.  

The Veteran was reexamined by VA in December 2008 by the 
optometrist conducting the September 2005 VA examination.  
She reviewed the claims file and cited the relevant opinions 
and performed a full clinical examination.  Responding to the 
question of the likelihood that any current eye disorder was 
caused by diabetes, she stated that it is impossible to 
quantify how much of the NAION was caused by diabetes since 
the Veteran had multiple significant risk factors.  She noted 
that a specialist, such as an ophthalmologist, may be better 
able to answer these questions.  She noted that there was no 
disagreement that diabetes mellitus is a risk factor for 
NAION but that she, another optometrist, and the 
ophthalmologist who had completed the records review referred 
to in the January 2007 opinion had all agreed that it is not 
possible to assign a percent probability secondary to 
multiple significant risk factors.

VA obtained another medical opinion, dated June 2009, by an 
ophthalmologist, J.T., MD.  He reviewed the claims file and 
observed that the Veteran's medical history was significant 
for several risk factors associated with the etiology of 
NAION.  Because numerous disorders associated with NAION were 
present, he could not implicate a single risk factor, such as 
diabetes as the "causative precipitating factor."  He 
concluded "it is not as likely that the Veteran's NAION is 
directly attributable to [diabetes]."  A July 2009 addendum 
to the medical opinion noted that the record did not reflect 
diabetic involvement in the Veteran's eyes.  It clarified 
that diabetes "is less likely" to have aggravated any 
ocular disorder.     

The Veteran submitted an opinion dated in August 2008 by 
A.G., MD and MPH, based upon review of the claims file.  She 
reviewed the claims file including Dr. J.T.'s opinion, so it 
appears that the correct date of this report would be in 
August 2009.  Dr. A.G. explained that ischemic optic 
neuropathy is a common cause of vision loss for the older 
population.  It is classified as anterior and posterior 
depending on the location of the lesions.  The etiology for 
the anterior type (AION) is multifactoral including 
hypertension, diabetes, and small optic disc cup.  Dr. A.G. 
cited a medical treatise stating that the prevalence of 
diabetes and hypertension is "significantly greater" for 
patients with ION in comparable age matched groups.  She 
concluded that "it is at least as likely as not that the 
[V]eteran's service-connected diabetes mellitus was a 
significant contributory factor to the development of 
[NAION]."  

Analysis

The Veteran contends that his present non-arteritic ischemic 
optic neuropathy (NAION) is secondary to service connected 
diabetes mellitus.  He does not contend that his NAION 
developed during his active military service and, in fact, 
the medical evidence of record does not show the presence of 
NAION during service or for many years thereafter.

The record contains multiple medical opinions regarding the 
relationship between the Veteran's service connected diabetes 
and its etiological relationship to the onset of NAION in 
both eyes.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  As true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Other factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion. Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).

The Court of Appeals for Veterans Claims (Court) has also 
ruled that medical opinions expressed in speculative terms 
are not probative.  See Bostain v. West, 11 Vet. App. 124, 
127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a causal 
relationship); See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).

After considering the Court of Appeals for Veterans Claims 
(Court) rulings noted above, the Board finds that the medical 
evidence showing a complicity of risk factors leading to the 
onset of NAION is more persuasive than the medical evidence 
suggesting that diabetes was the precipitating factor in the 
Veteran's development of NAION.  

There are two medical opinions suggesting that diabetes was a 
causative factor in the development of NAION.  March 2006 
letter by Dr. R.M.; August 2009 letter by Dr. A.G.  The March 
2006 letter by Dr. R.M. stated that the development of NAION 
likely occurred as a result of diabetes.  Dr. R.M. based his 
conclusion upon clinical findings.  However, he did not 
explain why diabetes superseded the additional risk factors 
of hypertension, hyperlipidemia, optic nerve shaping, or 
pulmonary disorder that were cited by other medical providers 
as causative factors;  nor did he cite any medical studies 
showing that diabetes was more dominant than other listed 
risk factors.  Gabrielson, supra.; Owen, supra.  Regarding 
the August 2009 letter by Dr. A.G., she does not state in 
non-speculative terms that diabetes was the precipitating 
factor to the development of NAION.  Rather, she stated that 
"it is at least as likely as not" that diabetes was a 
"significant contributory factor" to the development of 
NAION.  Bostain, supra.; Warren, supra.  Like Dr. R.M., she 
did not explain why diabetes was a greater cause out of a 
complicity of risk factors.        

There are several medical opinions reflecting that the 
Veteran had numerous risk factors for the development of 
NAION, but that diabetes could not be quantified as a greater 
etiological cause than the other concurrent risk factors.  
See September 2005 VA examination report and August 2006 
addendum; January 2007 VA medical opinion; December 2008 VA 
medical opinion; June 2009 VA medical opinion and July 2009 
addendum.  Notably, an examiner cited a medical treatise 
stating that 40 percent of NAION cases were associated with 
hypertension and 20 percent of cases were associated with 
diabetes.  See August 2006 VA addendum to September 2005 VA 
examination report.  Also an endocrinologist observed that 
the Veteran's medical history is not consistent with diabetic 
retinopathy.  See January 2007 VA medical opinion.  
  
In consideration of the Court rulings noted above, the Board 
does not find the medical evidence suggesting that the onset 
of NAION was secondary to diabetes persuasive.  Rather, the 
numerous medical opinions indicating that diabetes was among 
several risk factors are of greater probative value.  See 
September 2005 VA examination report and August 2006 
addendum; January 2007 VA medical opinion; December 2008 VA 
medical opinion; June 2009 VA medical opinion and July 2009 
addendum.  These opinions were based upon full review of the 
medical record and cited appropriate scientific studies 
addressing the causative factors for NAION.  Id.;  
Gabrielson, supra.; Owen, supra.; Bostain, supra.; Warren, 
supra.  As the preponderance of the evidence is against a 
finding that the onset of NAION was secondary to diabetes, 
the claim is denied.  38 C.F.R. §§ 3.303, 3.310.  


As for the question of whether the Veteran's service-
connected diabetes aggravated his NAION, the sole opinion 
that specifically addresses this question concludes that it 
is less likely than not that the diabetes aggravated the 
NAION, as the repeated examinations and evaluations show no 
evidence of diabetic involvement in the Veteran's eyes.  The 
Board, therefore, concludes that service connection on the 
basis of aggravation by a service-connected disability must 
also be denied.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2005, prior 
to the date of the issuance of the adverse November 2005 
rating decision.  The Board further notes that, in March 
2006, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a September 2006 supplemental Statement of the Case.  This 
course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  The Veteran was afforded VA 
examinations in September 2005 and December 2008.  Also, VA 
medical opinions, dated January 2007 and June 2009, are of 
record.  The VA examination reports and opinions were 
adequate for the purposes of adjudication as the December 
2008 VA examination report reflected a full review of the 
claims file and physical examination.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The June 2009 VA medical opinion 
and July 2009 addendum reflect a review of the claims file by 
a ophthalmologist and was fully complaint with the directives 
in the May 2009 Board remand.  Id.; Stegall v. West, 11 Vet. 
App. 268 (1998).   

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for non-arteritic ischemic optic 
neuropathy (NAION) secondary to service connected diabetes 
mellitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


